Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered April 17, 1995, convicting him of attempted murder in the second degree and assault in the second degree, upon a jury verdict, and manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was indicted for the crimes of murder in the second degree, attempted murder in the second degree, assault in the first degree, assault in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree. After a jury trial, the defendant was found guilty of attempted murder in the second degree and assault in the second degree. The jury was unable to reach a verdict on the remaining counts of the indictment. Subsequently, the defendant pleaded guilty to manslaughter in the first degree to cover the remaining counts. As a condition of the plea agreement, the defendant waived his right to appellate review of issues arising from both the plea of guilty and the trial. We find that the defendant’s waiver was voluntary, knowing, and intelligent (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1, 11), and should be enforced. Although the waiver did not encompass the defendant’s claim *591that his sentence is excessive, that claim is without merit (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Rosenblatt, Gold-stein and Luciano, JJ., concur.